DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bommer (Pub. No.: 2010/0123583 A1) in view of Nam (Pub. No.: 2010/0123561 A1).
1) In regard to claim 1, Bommer discloses the claimed RFID inlay (fig. 2a/2b: 202) comprising: 
an RFIC (fig. 2b: 210 or 212) that includes a power receiving terminal that receives power induced upon receipt of an electromagnetic wave for power reception (fig. 2b: terminal connecting the RFID chips to the sharing circuit) and a transmitting terminal that outputs a transmission signal for RFID (fig. 2b: right terminal of the RFID chips connected to the antenna 216); 
an antenna (fig. 2b: 216) configured to receive the electromagnetic wave for the power reception and to generate an electromagnetic wave for the RFID (fig. 1b: 112); and 
an antenna sharing circuit (fig. 2b: 222) disposed between the antenna and the RFIC (fig. 1b: 126). 
Bommer does not explicitly disclose the antenna sharing circuit is between the power receiving terminal and the transmitting terminal.
However, Nam discloses it has been known for an antenna sharing circuit to be between the power receiving terminal and the transmitting terminal (fig. 3: 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the circuit of Boomer to position the sharing circuit between the power terminal and transmitting terminal, as taught by Nam.
One skilled in the art would be motivated to modify Bommer as described above in order to use a known design for sharing an antenna between a circuit. 

2) In regard to claim 2 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna sharing circuit is a directional coupler configured to output the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception to the power receiving terminal (Bommer fig. 1b: 126). 

3) In regard to claim 3 (dependent on claim 2), Bommer and Nam further disclose the RFID inlay according to claim 2, wherein the directional coupler is further configured to output the transmission signal from the transmitting terminal to the antenna (Bommer fig. 1b: 126 shows the reception signal and transmission signal enters and exits switch 126). 

4) In regard to claim 4 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna sharing circuit includes: a first filter that passes a low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception; and a second filter that passes a frequency band of the transmission signal for the RFID (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

5) In regard to claim 5 (dependent on claim 4), Bommer and Nam further disclose the RFID inlay according to claim 4, wherein the antenna sharing circuit is disposed 

6) In regard to claim 6 (dependent on claim 5), Bommer and Nam further disclose the RFID inlay according to claim 5, wherein the power receiving terminal includes a first power receiving terminal and a second power receiving terminal (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

7) In regard to claim 7 (dependent on claim 6), Bommer and Nam further disclose the RFID inlay according to claim 6, wherein the first filter includes: a first low frequency band-pass filter between the antenna and the first power receiving terminal and that is configured to pass a first low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception; and a second low frequency band-pass filter between the antenna and the second power receiving terminal and that is configured to pass a second low frequency band of the received power induced in the antenna upon receipt of the electromagnetic wave for the power reception (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 



9) In regard to claim 9 (dependent on claim 8), Bommer and Nam further disclose the RFID inlay according to claim 8, wherein the transmission signal output from the transmitting terminal is prevented from flowing into the power receiving terminal when the LC parallel resonance circuit is formed (official notice is taken that both the concept and advantage is known communication circuit in the above manner, in order to use a known configuration for an RFID circuit). 

10) In regard to claim 10 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna sharing circuit includes a switch configured to connect the transmitting terminal to the antenna when the transmission signal for the RFID is transmitted (Bommer fig. 1b: 126). 

11) In regard to claim 11 (dependent on claim 10), Bommer and Nam further disclose the RFID inlay according to claim 10, further comprising a filter disposed between the antenna and the power receiving terminal and configured to pass a low 

12) In regard to claim 12 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, further comprising a broadband matching circuit disposed between the transmitting terminal and the antenna sharing circuit and configured to suppress a change in characteristics of the antenna and the antenna sharing circuit caused by a change in impedance of the transmitting terminal when the RFIC performs transmission (official notice is taken that both the concept and advantage is known for an RFID inlay to utilize a broadband matching circuit, in order to use a known configuration for an RFID circuit). 

13) In regard to claim 13 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, further comprising a capacitor that is connected in parallel to an internal capacitance of the RFIC (Nam fig. 4: 100). 

14) In regard to claim 14 (dependent on claim 1), Bommer and Nam further disclose the RFID inlay according to claim 1, wherein the antenna comprises a dipole antenna formed of a meander line-shaped conductor pattern disposed on an insulation sheet (official notice is taken that both the concept and advantage is known for an RFID 

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied. 

16) In regard to claim 16 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 2 and the references applied.
 
17) In regard to claim 17 (dependent on claim 15), claim 17 is rejected and analyzed with respect to claim 4 and the references applied.

18) In regard to claim 18 (dependent on claim 17), claim 18 is rejected and analyzed with respect to claim 7 and the references applied.

19) In regard to claim 19 (dependent on claim 15), claim 19 is rejected and analyzed with respect to claim 10 and the references applied.

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 12 and the references applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.